Name: Commission Implementing Regulation (EU) 2015/2379 of 16 December 2015 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008 and from Implementing Regulation (EU) 2015/2081, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2016 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EC) No 951/2006 as regards the dates for issuing export licences in 2016 in the out-of-quota sugar and isoglucose sectors
 Type: Implementing Regulation
 Subject Matter: Europe;  plant product;  Africa;  Asia and Oceania;  international trade;  tariff policy;  trade;  processed agricultural produce;  European Union law
 Date Published: nan

 18.12.2015 EN Official Journal of the European Union L 332/46 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2379 of 16 December 2015 derogating from Regulations (EC) Nos 2305/2003, 969/2006 and 1067/2008 and from Implementing Regulation (EU) 2015/2081, Regulation (EC) No 1964/2006 and Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2016 under tariff quotas for cereals, rice and olive oil, and derogating from Regulation (EC) No 951/2006 as regards the dates for issuing export licences in 2016 in the out-of-quota sugar and isoglucose sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Articles 20(n), 144(g) and 187(e) thereof, Whereas: (1) Commission Regulations (EC) Nos 2305/2003 (3), 969/2006 (4), 1067/2008 (5) and Commission Implementing Regulation (EU) 2015/2081 (6) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131 and common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and for certain cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308. (2) Commission Regulation (EC) No 1964/2006 (7) and Commission Implementing Regulation (EU) No 480/2012 (8) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 1918/2006 (9) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil originating in Tunisia under the quota available. (4) In view of the public holidays in 2016, derogations should be made, at certain times, from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008, Implementing Regulation (EU) 2015/2081, Regulation (EC) Nos 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulation (EC) No 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (5) Under Article 7d(1) of Commission Regulation (EC) No 951/2006 (10), export licences for out-of-quota sugar and isoglucose are issued from the Friday following the week during which the licence applications were lodged, provided that no particular measures have since been taken by the Commission. (6) In view of the public holidays in 2016 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2016, import licence applications for barley under quota 09.4126 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 16 December 2016. 2. By way of derogation from the first subparagraph of Article 3(4) of Regulation (EC) No 2305/2003, for 2016, import licences for barley issued under quota 09.4126 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (11). 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2016, import licence applications for maize under quota 09.4131 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 16 December 2016. 4. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 969/2006, for 2016, import licences for maize issued under quota 09.4131 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 5. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2016, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 16 December 2016. 6. By way of derogation from the first subparagraph of Article 4(4) of Regulation (EC) No 1067/2008, for 2016, import licences for common wheat issued under quotas 09.4123, 09.4124, 09.4125 and 09.4133 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. 7. By way of derogation from the second subparagraph of Article 2(1) of Implementing Regulation (EU) 2015/2081, for 2016, import licence applications for cereals originating in Ukraine under quotas 09.4306, 09.4307 and 09.4308 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 16 December 2016. 8. By way of derogation from Article 2(3) of Implementing Regulation (EU) 2015/2081, for 2016, import licences for cereals originating in Ukraine issued under quotas 09.4306, 09.4307 and 09.4308 and applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 2 Rice 1. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2016, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 9 December 2016. 2. By way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, for 2016, import licence applications for broken rice under quota 09.4079 may not be lodged before Monday 4 January 2016 or after 13.00 (Brussels time) on Friday 9 December 2016. Article 3 Olive oil 1. By way of derogation from Article 3(1) of Regulation (EC) No 1918/2006, import licence applications for olive oil originating in Tunisia may not be lodged after Tuesday 13 December 2016. 2. By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil originating in Tunisia applied for during the periods referred to in Annex II to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex III to this Regulation shall be issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 9(1) and (2) of Regulation (EC) No 951/2006. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 10 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (4) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (5) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (consolidated version) (OJ L 290, 31.10.2008, p. 3). (6) Commission Implementing Regulation (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine (OJ L 302, 19.11.2015, p. 81). (7) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (8) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice falling within CN code 1006 40 00 for the production of food preparations falling within CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (9) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quotas for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (10) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (11) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I Periods for lodging cereal import licence applications Dates of issue Friday 18 March from 13.00 until Friday 25 March 2016 at 13.00, Brussels time The first working day from Monday 4 April 2016 Friday 21 October from 13.00 until Friday 28 October 2016 at 13.00, Brussels time The first working day from Monday 7 November 2016 ANNEX II Periods for lodging olive oil import licence applications Dates of issue Monday 21 or Tuesday 22 March 2016 The first working day from Friday 1 April 2016 Monday 2 or Tuesday 3 May 2016 The first working day from Friday 13 May 2016 Monday 9 or Tuesday 10 May 2016 The first working day from Wednesday 18 May 2016 Monday 18 or Tuesday 19 July 2016 The first working day from Wednesday 27 July 2016 Monday 8 or Tuesday 9 August 2016 The first working day from Wednesday 17 August 2016 Monday 24 or Tuesday 25 October 2016 The first working day from Thursday 3 November 2016 ANNEX III Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue Monday 24 to Friday 28 October 2016 The first working day from Tuesday 8 November 2016 Monday 19 to Friday 23 December 2016 The first working day from Friday 6 January 2017